Fourth Court of Appeals
                                      San Antonio, Texas
                                           August 20, 2019

                                         No. 04-19-00391-CV

                        PHILLIPS MOTORS CO. and Mansour R. Mansour,
                                      Appellant

                                                   v.

                                     MILLION AUTO PARTS,
                                           Appellee

                     From the County Court at Law No. 15, Bexar County, Texas
                                  Trial Court No. 2019CV00722
                              Honorable Melissa Vara, Judge Presiding


                                            ORDER
Sitting:          Irene Rios, Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

        This court received appellant’s brief on August 14, 2019. The brief does not comply with
Rule 38.1 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 38.1. Specifically, the
brief violates Texas Rule of Appellate Procedure 38.1 in that it does not contain:

           (1) a complete list of all parties to the trial court’s judgment and the names and
           addresses of all parties and counsel;
           (2) a table of contents;
           (3) an index of authorities;
           (4) a proper statement of the case;
           (5) a brief statement of the issues presented;
           (5) a proper statement of facts with record references;
           (6) a summary of the argument;
           (7) a proper legal argument with appropriate citation to authorities and the
           appellate
           record;
           (8) a short conclusion clearly stating the nature of the relief sought; and
           (9) a proper appendix.
See id. R. 38.1(a) (requiring complete list of all parties to judgment, names and addresses of all
trial and appellate counsel); 38.1(b) (requiring table of contents); 38.1(c) (requiring index of
authorities); 38.1(f) (requiring a concise statement of all issues presented for review); 38.1(g)
(requiring statement of facts with record references); 38.1(h) (requiring a succinct, clear, and
accurate statement of the arguments made in the body of the brief); 38.1(i) (requiring argument
with appropriate citation to authority and record); 37.1(j) (requiring a short conclusion clearly
stating the nature of the relief sought); and 38.1(k) (requiring appendix containing a copy of
judgment or other appealable order).

        The appellate rules also require that any document presented for filing in the appellate
court contain proof of service in the form of either an acknowledgment of service by the person
served or a certificate of service establishing the document has been served on all parties to the
proceeding or their attorneys if they are represented by counsel. See id.; see also id. R. 9.5(a).
Here, the brief does not contain proof of service. See id. R. 9.5(d).

        Although substantial compliance with Rule 38.1 is generally sufficient, we may order a
party to amend, supplement, or redraw a brief if it flagrantly violates Rule 38.1. See id. R.
38.9(a). We conclude that the formal defects described above constitute flagrant violations of
Rule 38.1 and Rule 9.5(a) and (d).

      Accordingly, we ORDER appellant’s brief stricken and ORDER appellant to file an
amended brief in this court on or before September 16, 2019.

         Any amended brief filed by appellant must correct the violations listed above and fully
comply with Rule 38.1 and Rule 9.5(a) and (d) of the Texas Rules of Appellate Procedure. If the
amended brief does not comply with this order, we “may strike the brief, prohibit appellant from
filing another, and proceed as if had failed to file a brief.” See id. R. 38.9(a); see also id. R.
38.8(a) (authorizing this court to dismiss appeal if appellant fails to timely file brief). Even if we
do not strike the brief and prohibit appellant from filing another brief, we may find that any
issues raised by appellant are waived due to inadequate briefing and overrule those issues. See,
e.g., Marin Real Estate Partners v. Vogt, 373 S.W.3d 57, 75 (Tex. App.—San Antonio 2011, no
pet.).

         We recognize that appellant is representing himself on appeal. However, the law is clear
that pro se litigants are held to the same standards as licensed attorneys and must comply with all
applicable rules of procedure, including the rules governing appellate briefs. Valadez v. Avitia,
238 S.W.3d 843, 845 (Tex. App.—El Paso 2007, no pet.). A pro se litigant is required to
properly present his case on appeal just as he is required to properly present his case to the trial
court. Id. Accordingly, we will not apply different standards merely because an appeal is brought
by a litigant acting without advice of counsel. Id.

        If appellant timely files a brief that complies with this order, appellee’s brief will be due
thirty days after appellant’s brief is filed. See TEX. R. APP. P. 38.6(b).




                                                      _________________________________
                                                      Irene Rios, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of August, 2019.



                                              ___________________________________
                                              Keith E. Hottle,
                                              Clerk of Court